LEHMAN, J.
The plaintiff testified that the stairs were “oily and slippery.” condition is that an hour before the accident, at about 6 o’clock, an employé of the defendant washed down the steps, as she did on every other Sunday morning, and that she left the steps “wet and slippery.” There is no testimony that she used any oil in the cleaning, or that ' she permitted any water or other substance to collect in puddles; on j the contrary, it affirmatively appears that the steps were of slate, and i that the employé washed them down with a “wet rag.”
I know of no method by which slate steps can be washed without leaving them wet. The only question, therefore, that the trial justice could have left to the jury, is whether it is negligent for the owner of a tenement house to wash slate steps at 6 o’clock each Sunday morning. I do not think that, under any view of what constitutes •reasonable care, such an act could be considered as negligent, and the trial justice properly refused to leave the question to the jury.
Judgment affirmed, with $25 costs. All concur.